DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tiscareno et al, US Patent Pub. 20100061580 A1, in view of Perry et al, US Patent Pub. 20160030245 A1.
Re Claim 1, Tiscareno et al discloses a tinnitus treatment device comprising: a sound generation unit configured to generate an electrical stimulus (fig. 1; abstract: hearing device can be plugged into a user’s ear); and an open earphone operably coupled to the sound generation unit to produce acoustic vibrations based on the electrical stimulus (fig. 1; abstract: hearing device can be plugged into a user’s ear; wherein a hearing device generates electrical signal stimulus to generate the sound which is output via the speaker and thus creates vibrations), wherein the open earphone includes an auditory passage and the open earphone is insertable into an ear canal of a person such that the auditory passage enables sound to pass substantially unobstructed by the device into the ear canal of the person (figs. 1-2; abstract: hearing device can be plugged into a user’s ear; wherein there includes a through hole through the hearing device wherein the through hole goes from the ambient environment as illustrated in fig. 2 and leads to the ear canal portion as illustrated in fig. 1), but fails to disclose wherein the sound generation unit is configured to be adjustable to tune the electrical stimulus based on a characteristic of tinnitus symptoms experienced by the person. However, Perry et al discloses a system that aims to suppress tinnitus within the ear canal, where the tinnitus suppression can be carried out by sound delivered to the speaker of the hearing device (Perry et al, para 0023: sound sent to the speaker to compensate for tinnitus will be changed/adjusted based on tinnitus levels needed to be suppressed). It would have been obvious to modify the Tiscareno device such that it incorporates tinnitus suppression capabilities as taught in Perry et al for the purpose of enabling the hearing device of Tiscareno to be able to suppress tinnitus for a user.
Claim 14 has been analyzed and rejected according to claim 1.

Allowable Subject Matter
Claims 2-7 & 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 2-7: The prior art does not teach or moderately suggest the following limitations:
Wherein the open earphone comprises: an acoustic driver configured to produce acoustic vibrations based on the electrical stimulus, the acoustic driver comprising a piezoelectric ring having a substantially annular shape with a hollow center; and a pliable retainer defining the auditory passage.
Limitations such as these may be useful in combination with other limitations of claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claims 15-20: The prior art does not teach or moderately suggest the following limitations:
Wherein providing the open earphone comprises: forming an acoustic driver configured to produce the acoustic vibrations based on the electrical stimulus, the acoustic driver comprising a piezoelectric ring having a substantially annular shape with a hollow center; and operably coupling the acoustic driver to a pliable retainer defining the auditory passage.
Limitations such as these may be useful in combination with other limitations of claim 14.


Claims 8-13 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 8, the Perry et al reference (US Patent Pub. 20160030245 A1) discloses an open earphone for a tinnitus treatment device. The Perry et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the open earphone for a tinnitus treatment device as a whole comprising: an acoustic driver configured to produce acoustic vibrations based on an electrical stimulus, the acoustic driver comprising a piezoelectric ring having a substantially annular shape with a hollow center; and a pliable retainer defining an auditory passage, wherein the pliable retainer is operably coupled to the acoustic driver such that the hollow center of the annular shape is substantially aligned with the auditory passage to enable sound to pass substantially unobstructed by the open earphone into an ear canal of a person wearing the open earphone by inserting the pliable retainer into the ear canal as recited in claim 1.
Claims 9-13 depend on claim 8. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651          					4/9/2022